Peters, J.P.
Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered June 21, 1999, convicting defendant upon his plea of guilty of the crime of criminal possession of stolen property in the fourth degree.
Defendant, who entered a negotiated plea of guilty to the indictment charging him with criminal possession of stolen property in the fourth degree, contends only that County Court erred in denying his request at sentencing to change his guilty plea to an Alford plea. Assuming that the claim survived defendant’s waiver of the right to appeal, it has no merit. In so *688concluding, we are guided by three general principles. First, “[w]here the court which accepts the plea has no reason to believe that the plea is unfair or inappropriate, the bargain becomes final” (People v Francis, 38 NY2d 150, 156). Second, “Alford pleas are—and should be—rare” (Matter of Silmon v Travis, 95 NY2d 470, 474) and third, “pleading guilty to anything less than what is charged or by way of an Alford plea is left entirely to the discretion of the People, subject to County Court’s consent” (People v Haas, 245 AD2d 825, 826). Our review of the record discloses no abuse of discretion in County Court’s denial of defendant’s request.
Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.